JOHN R. GIBSON, Circuit Judge,
concurring in the result.
I concur in the result the court reaches today and write separately because I reach that result by a somewhat different path. I also have some concerns with some of the court's statements, but in view of the result we reach, there is little to be gained by discussing these specific questions.
I first agree that it is abundantly clear that assault is not a lesser included offense of murder. The instructions given to the jury in this ease clearly referred to second degree murder and voluntary manslaughter as lesser included offenses of first degree murder. The instructions make no reference to assault as a lesser included offense. Under Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989), the elements of assault are simply “not a subset of any element” of murder. Thus, the district court erred in considering assault a lesser included offense of murder and imposing sentence for the crime of assault.
The government tried the case on the theory that the assault led to the murder. Instruction 34 plainly told the jury that if it found an assault occurred which inflicted serious bodily injury as a result of which the victim died, then the jury must determine the form of homicide that the defendant may have committed. The court instructed the jury that it could not return a guilty verdict on both the homicide and assault. I think it abundantly clear that in leaving blank the verdict form for assault, the jury followed this instruction. In convicting Maynard Dunn of assault and leav*418ing blank the verdict form for homicide, the jury’s understanding of this instruction is underscored.
The problem that is apparent is that the assault instruction (No. 31) required only a finding of the elements of that crime, and did not include the element that the assault resulted in the victim’s death. The indictment and instructions charged assault, which might or might not have resulted in the death of Peltier. The jury could have found that there was an assault but that the assault did not result in Peltier’s death. In reaching such a conclusion, the jury could have entered guilty verdicts on the assault charges, and pursuant to Instruction 34, not guilty verdicts on the homicide charges. On the other hand, the jury could have acquitted on the assault charges finding that the assault did not result in Pel-tier’s death, and thus, the government failed to prove the elements of assault. In essence, the jury could have decided the issue of assault, but Instruction 34 foreclosed their consideration of the possibilities, either guilt or innocence, if they believed that the assault did not result in Peltier’s death.
Accordingly, the jury was foreclosed from considering one of the issues which had been charged and tried. This is the very shortcoming that was addressed in Green v. United States, 355 U.S. 184, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957), and Saylor v. Cornelius, 845 F.2d 1401 (6th Cir.1988). The instructions, specifically Instruction 34, failed to allow the jury to consider an assault that did not result in Peltier’s death. This failure created the same problem existing in Green and Saylor. Double jeopardy thus bars retrial.
A postscript is also in order. If we were to conclude that the assault charges should be retried, we would face the fact that the district court judge sentenced all of the defendants whose second degree murder convictions were reversed to the time they had spent incarcerated before the reversal of their convictions, namely twenty months. If we determined that double jeopardy did not bar retrial, I cannot believe that after a jury verdict of guilt of assault, the district judge would sentence other than he did. A different decision from that reached today would only result in a lengthy and difficult trial with the net result being the same.
Accordingly, I concur in the result the court reaches but for these different reasons I have articulated above.